Citation Nr: 1821604	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-60 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder (other than PTSD) diagnosed as dysthymia.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2017, the Board remanded the Veteran's claim for the issuance of a statement of the case (SOC).  The RO issued an October 2017 SOC readjudicating the claim, so the matter is ripe for a decision on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2017 correspondence, the Veteran's representative requested clarification of the issues currently on appeal before the Board.  The Board sent a letter notifying the Veteran and his representative that the above-listed issue was currently on appeal.  Therefore, the Veteran and his representative were adequately notified of the issue to be decided and were provided sufficient opportunity to address the claim.  No further response has been received.  The Board also complied with the request from the Veteran's attorney for copies of evidence from the claims file.  In that same December 2017 correspondence, the Veteran's attorney also requested the Board allow 90 days from the date of certification (which was November 29, 2017) for the submission of additional evidence or argument.  That time period has passed, with no additional evidence submitted and no additional requests for further extensions.

The issues of entitlement to service connection for gastroesophageal reflux (GERD), irritable bowel syndrome (IBS), and hiatal hernia have been raised by the record in correspondence received in April 2009.  Although the RO issued a notification letter advising the appellant of what was needed to substantiate his service connection claims, the claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's service-connected dysthymia was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; disturbances of motivation and mood; depressed mood, occasional thoughts of suicide with no plan or intent, but without hallucinations, obsessive/ritualistic behavior, violent episodes, inability to adapt to stressful work circumstances, and the like.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for service-connected depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I. Entitlement to a Rating in Excess of 50 Percent for Dysthymia

VA has assigned an initial evaluation of 50 percent disabling under Diagnostic Code 9433 for the Veteran's service-connected psychiatric disability.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Dysthymia is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433 (2017).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. panic or anger); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his mental health symptoms (to include whether the observable symptoms are attributable to his service-connected depressive disorder).  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Medical Evidence

The Veteran was granted service connection effective August 30, 2007, so the most pertinent evidence is from that period to the present, though the Board has reviewed and considered the entire record.

A December 2003 VA Mental Health Note documents that the Veteran had an anxious mood, was teary-eyed, got emotional reliving an in-service stressor, and that his paranoia decreased over time.  He had good eye contact, had an affect congruent with mood, normal speech, logical and coherent thought processes, no suicidal or homicidal ideation, no psychosis, and fair insight and judgment.  The treating physician diagnosed adjustment disorder with anxiety.  The examiner noted the Veteran had difficulty establishing relationships and continued to have issues of mistrust in his relationships.

A January 2007 VA Mental Health Note included a diagnosis of depression and noted difficulty with relationships.  The psychologist noted that the Veteran would suddenly start to cry during sessions, then "all of a sudden stop."  The cycle would repeat.  After crying, the Veteran would have a euthymic mood with full affect.  The Veteran did not have suicidal or homicidal ideation, hallucinations, or delusions.  His thought processes were within normal limits.  The plan was to work on improving social skills and develop intimacy.

An April 2007 VA Psychiatry Note indicates that the Veteran was coping with ongoing symptoms of depression and anxiety.  During a group session, the Veteran indicated that he was not depressed, but would like his mood to be better than it is.  He was casually dressed with stains on his clothing.  He had a euthymic mood with full affect, no suicidal or homicidal ideation, no hallucinations or delusions, and normal thought processes.  Insight was noted as poor.  The plan was to continue developing skills for relationships and developing intimacy with others.

VA Social Work notes from May and August 2008 document continued depression, difficulties with relationships, and some anxiety.  However, there was no suicidal or homicidal ideation, no hallucinations or delusions, and the Veteran reported that he did not have "significant functional disturbance other than relational problems."

An August 2010 VA Mental Health Initial Assessment documented the Veteran's report "that he was never depressed but last week for no reason, he got depressed with low energy level, thoughts of suicide but no intent or plan."  The Veteran had no hallucinations.  He reported being anxious, tense and irritable, with difficulty in relationships and holding a job.  The examiner noted he was cooperative and reasonable with appropriate grooming; moreover, he had normal speech, intact language, euthymic mood with a congruent affect, no hallucinations or illusions, coherent but circumstantial thought processes, no unusual thought content, good insight, good judgment, intact memory, and above average fund of knowledge.  The Veteran became teary when talking about his in-service stressor.  The psychiatrist noted that she had "evaluated the patient for suicidal or homicidal ideation or intent and in [her] judgment [t]he patient is not actively at risk for suicide or homicide."

Subsequent treatment notes through 2010 noted similar symptoms and consistently indicated that the Veteran did not have suicidal or homicidal ideation.

A February 2011 VA Psychiatry Note documented that the Veteran was reasonably dressed and groomed, though mildly eccentric in appearance with long hair and beard.  Speech was hyperverbal.  His mood was "flat" and affect superficially bright.  Thought processes were tangential and very circumstantial at times, but generally coherent.  Thought content was focused on life events and philosophical ideas.  He had mild grandiosity.  He had no suicidal or homicidal ideation.  He had no hallucinations or delusions.  His insight and judgment were limited.  He was diagnosed with mood disorder not otherwise specified with several "rule out" diagnoses.  The psychiatrist noted he had a lack of close friends, but was stable despite medication non-adherence.

Private treatment records from August 2011 indicate symptoms that, while significant, are similar to those documented in VA treatment records and at the 2014 VA exam (below). See, e.g., August 2011 Private Psychological Assessment ("Hygiene and grooming are more than adequate.  Good eye contract is noted and there is no abnormality in the process of speech."; documenting reports of hypervigilance, hyper-alertness, unexpected tearfulness, sleep disturbance (nightmares), and anxiety; denying suicidal ideation and noting "energy level continues to be quite good and he is not experiencing fatigue or lethargy").

An August 2014 VA Mental Health Initial Assessment resulted in a diagnosis of PTSD and dysthymic disorder.  The psychologist documented that the Veteran was cooperative and reasonable with appropriate grooming.  Moreover, he had normal speech, intact language, flat affect, mood depressed, no hallucinations or illusions, normal and coherent thought processes, no unusual thought content, good insight, good judgment, intact memory, and above average fund of knowledge.  The Veteran was described as overly intellectualized and possibly having some discomfort with emotions.  The Veteran complained of depressive symptoms with no energy or motivation, early awakening, and problems with people.  He reported being anxious, tense, and irritable.

A September 2014 VA examination resulted in a diagnosis of dysthymia characterized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, and inability to establish and maintain effective relationships.  

Subsequent treatment records continue to document the absence of suicidal or homicidal ideation, with fluctuations in mood, sleep disturbances (though sometimes "good sleep"), no hallucinations or delusions, and generally stable, consistent functioning.  See, e.g., August 2015 VA Psychology Note ("He has begun to engage in more enjoyable activities...and this has turned his mood around some.  He noted good sleep."); July and October 2017 VA Progress Notes (noting speech, language, thought processes and content were all normal; "Pt's mood disorder and cognitive impairment was no evident during encounter.  Pt did not endorse any mood related concerns and none were noted."; denied depression, anxiety and suicidal ideation/homicidal ideation; reported no issues with sleep).

Analysis

As an initial matter, the only comprehensive examination performed expressly for the purpose of rating the severity of the Veteran's psychiatric symptoms found that his condition was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  See September 2014 VA Examination.  This level of functioning mirrors the criteria for a 30 percent rating.  The symptoms identified by the examiner were also largely those indicative of a 30 percent rating.  However, the examiner also noted an "inability to establish and maintain effective relationships" which is listed among the criteria for a 70 percent rating.  In the circumstances of this case, the examiner's description of the overall level of functioning is more probative of the Veteran's level of impairment than one, albeit significant, symptom.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders ("occupational and social impairment [of a particular severity] due to such symptoms..."); Vazquez-Claudio, 713 F.3d at 118 ("Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment.").  Moreover, the currently assigned 50 percent rating splits the difference between the 30 percent rating warranted by the VA examiner's overall assessment and the 70 percent rating potentially suggested by that single symptom.  The September 2014 VA examination weighs in favor of assigning a 50 percent disability rating.

The other competent medical evidence of record tends to identify symptoms listed in the criteria for a 50 percent or lower rating (e.g., flattened affect, circumstantial speech, disturbances of motivation or mood).  A possible exception is the Veteran's report during an August 2010 VA Mental Health Initial Assessment "that he [had] thoughts of suicide but no intent or plan."  However, during that assessment, the treating mental health professional specifically opined that the Veteran did not have suicidal ideation (which is a symptom listed in the 70 percent criteria).  In addition, as noted above, the general assessment of his functioning was not indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; rather his overall level of functioning more closely approximated occupational and social impairment with reduced reliability and productivity.  For example, by the following August (2011), he was noted not to have mood disruptions or low energy and his primary difficulty was with interpersonal relationships (rather than, for example, occupational functioning or self-care).

In addition, like the August 2010 treatment record in which thoughts of suicide are mentioned, his treatment records uniformly find that the Veteran does not have suicidal ideation.  The mere mention of thoughts of suicide on a single occasion in light of the entire record is not sufficient to warrant granting a 70 percent rating.

In short, the record does not support finding that the Veteran has the types or severity of symptoms that would warrant a rating in excess of 50 percent disabling for his service-connected acquired psychiatric disorder.  The evidence is not in equipoise, but is affirmatively against the claim.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder (other than PTSD) is denied.

II.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In making the above finding, the Board acknowledges that the Veteran's representative included boilerplate language preserving any errors or claims reasonably raised by the record to include any errors in the duties to assist or notify.  See September 2017 Supplemental Remarks; November 2017 VA Form 9.  However, the Veteran has not raised any specific errors with the duty to notify or assist.   Therefore, the Board need not discuss VA's compliance with the duties to notify and assist.


ORDER

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder (other than PTSD), diagnosed as dysthymia, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


